On April 15, 1997, it was the judgment of the court that Robert Hubbard be and is hereby sentenced to a term of five (5) years in the Montana State Prison in Deer Lodge, Montana. The sentence shall run concurrently with the sentence imposed in Caiise-NO. 12577. The Court finds that for purposes of parole that the defendant is a non-violent offender. That, however, three (3) years of defendant’s sentence is hereby suspended on terms and conditions" as stated in the April 15, 1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from February 27,1997, through date of sentencing, April 15,1997, in the amount of forty-eight (48) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victim. The restitution shall be disbursed to Gabrial Woods of 1520 W. Casino Rd. #D305, Everett, WA, in the amount of Four Hundred Dollars ($400.00).
On August 22, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.1
Before hearing, the - application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence-Review Division. The defendant acknowledged that he understood this and-stated that he wished to, proceed., . . --
Rule 17 of the Rules-of , the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *81MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 11th day of September, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
" The Sentence Review Board wishes to thank Robert Hubbard for representing himself in this matter.